Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered January 4, 2001, convicting him of murder in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge the jury on the affirmative defense of extreme emotional disturbance (see Penal Law § 125.25 [1] [a]). Viewing the evidence in the light most favorable to the defendant (see People v Moye, 66 NY2d 887 [1985]), the court correctly concluded that no reasonable view of the evidence supported such a charge *776(see People v Hon Do Lau, 255 AD2d 524 [1998]). A rational jury could not have determined from the evidence presented that at the time of the shooting, the defendant was acting under the influence of an extreme emotional disturbance (see People v Roche, 98 NY2d 70 [2002]; People v White, 79 NY2d 900 [1992]; People v Walker, 64 NY2d 741 [1984]; People v Bussey, 295 AD2d 444 [2002]; People v Matthews, 220 AD2d 822 [1995]; People v McDonald, 199 AD2d 420 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are unpreserved for appellate review and, in any event, without merit. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.